Civilian pay; dismissal; Veterans’ Preference Act; Tennessee Valley Authority; Court of Claims — jurisdiction.— Plaintiff, a veteran preference eligible who was dismissed from his civilian position with the Tennessee Valley Authority, sues to recover back pay on the ground that his dismissal was violative of section 14 of the Veterans’ Preference Act of 1944, 5 TJ.S.C. § 863, in that the employing agency and the Civil Service Commission committed substantive and procedural errors and acted arbitrarily and in bad faith. Defendant moved the court for a dismissal of the petition on the ground that the court lacked jurisdiction of the claim by virtue of section 7 of the Act of July 28, 1953, 67 Stat. 226, as amended September 3, 1954 (section 44 (a) and (b), 68 Stat. 1241,1242), providing that the Court of Claims should not have jurisdiction in suits against or founded on actions of the Tennessee Valley Authority. Plaintiff contended in opposition that the Veterans’ Preference Act was applicable to all veterans employed by the Government, including those employed by TVA, and that both TVA and the Civil Service Commission had followed the procedures outlined in section 14 of that act in affecting plaintiff’s dismissal. Plaintiff urged that his claim arose under the Veterans’ Preference Act and not under the Tennessee Valley Authority Act of 1933, and that the Court of Claims does have jurisdiction of claims arising under the former act by virtue of 28 U.S.C. § 1491 providing that the Court of Claims shall have jurisdiction “to render judgment upon any claim against the United States: * * * (2) Founded upon any Act of Congress”.
*878On June 6,1960, defendant’s motion to dismiss was argued and submitted and on June 17,1960, the court issued an order granting defendant’s motion to dismiss on the ground that the court lacked jurisdiction “pursuant to 28 TJ.S.C. 1491 over plaintiff’s claim” and the petition was dismissed.